DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the  previous office action.

Response to Arguments
Applicant's arguments filed on 06/07/2022 with respect to claims 1 – 18 and newly added claims 19 – 20 and 22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7, 10, 12, 15 – 20, and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US PgPub No. 2007/0081090). 
Regarding claim 1, Singh teaches an imaging apparatus (paragraph 0018; camera) comprising: an image capturing unit (paragraph 0018; imaging module 202 includes an image sensor, such as a charged coupled device (CCD) or a CMOS sensor, for generating a set of raw image data representing a captured image); a shutter button with which to give an image capturing instruction (paragraph 0033; shutter button); a specific operation member different from the shutter button and configured to receive an instruction from a user (figure 4 item 404 and/or figure 3 item 310; key); and at least one memory and at least one processor (figure 2; including at least one memory and at least one processor) which function as: a detection unit configured to detect a line-of-sight position of a user to input a specified position by a line-of-sight of the user (figure 2 item 240); and a control unit configured to perform control (figure 2; a control unit configured to perform control) so that: in a case where a predetermined operation on the specific operation member is not performed while a specific operation on the shutter button is being performed, the specified position is not changed based on the line-of-sight position even if a line-of-sight position detected by the detection unit moves (figure 4 item 404 is a “no” where a predetermined operation on the specific operation member is not performed while a specific operation on the shutter button is being performed, the specified position is not changed based on the line-of-sight position even if a line-of-sight position detected by the detection unit moves); and in a case where the predetermined operation on the specific operation member is performed while the specific operation on the shutter button is being performed, the specified position is changed based on the line-of-sight position detected by the detection unit (figure 4 item 404 is a “yes” and item 412 is a “yes” where the predetermined operation on the specific operation member is performed while the specific operation on the shutter button is being performed, the specified position is changed based on the line-of-sight position detected by the detection unit).

Regarding claim 2, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, in a case where the specific operation is performed on the specific operation member while the specific operation on the shutter button is being performed, the specified position is changed based on the line-of-sight position detected by the detection unit at a time when the specific operation is performed (figure 4 item 404 is a “yes” and items 408 – 414 wherein the control unit performs control so that, in a case where the specific operation is performed on the specific operation member while the specific operation on the shutter button is being performed, the specified position is changed based on the line-of-sight position detected by the detection unit at a time when the specific operation is performed).

Regarding claim 3, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, while the specific operation on the shutter button is not being performed, an indicator indicating the specified position is displayed at a position based on the line-of-sight position, and the indicator indicating the specified position is moved according to movement of the line-of-sight position (paragraph 0027; wherein the control unit performs control so that, while the specific operation on the shutter button is not being performed, an indicator indicating the specified position is displayed at a position based on the line-of-sight position, and the indicator indicating the specified position is moved according to movement of the line-of-sight position).

Regarding claim 4, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, while the specific operation on the shutter button is being performed, a first indicator different from a second indicator indicating the specified position is displayed at a position based on the line-of- sight position (figure 4 item 410 and 414; wherein the control unit performs control so that, while the specific operation on the shutter button is being performed, a first indicator different from a second indicator indicating the specified position is displayed at a position based on the line-of- sight position).

Regarding claim 5, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein, in a state where a user is holding a grip portion of the imaging apparatus with a right hand, the specific operation member is arranged on an opposite side of an object side, also on a side where the shutter button is arranged with respect to a center position of a surface on the opposite side, and also on a side where the grip portion is arranged (figure 3; wherein, in a state where a user is holding a grip portion of the imaging apparatus with a right hand, the specific operation member is arranged on an opposite side of an object side, also on a side where the shutter button is arranged with respect to a center position of a surface on the opposite side, and also on a side where the grip portion is arranged).

Regarding claim 6, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the specific operation member is arranged at a position where the specific operation member can be operated with a finger of the same hand as a finger performing the specific operation on the shutter button (figure 3; wherein the specific operation member is arranged at a position where the specific operation member can be operated with a finger of the same hand as a finger performing the specific operation on the shutter button; Note: although the shutter button is not shown it can be operated by same finger by the user).

Regarding claim 7, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the specific operation member is any one of an operation member with which to give an instruction to perform an autofocus (AF) operation, an operation member with which to give an instruction to fix an exposure state, an operation member with which to give an instruction to stop down a lens with a set stop value, and an operation member configured to be operated and pressed in eight directions (paragraph 0033; auto focus, color balance, and/or auto exposure).

Regarding claim 10, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the specified position is a specified position in a focus detection region (paragraphs 0025, 0033, and 0041; wherein the specified position is a specified position in a focus detection region).

Regarding claim 12, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, in a case where the line-of-sight position is located within a predetermined range from the specified position at the time when the specific operation is performed on the specific operation member, the specified position is not changed based on the line-of-sight position detected by the detection unit even if the specific operation is performed on the specific operation member (figures 3 – 4; wherein the control unit performs control so that, in a case where the line-of-sight position is located within a predetermined range from the specified position at the time when the specific operation is performed on the specific operation member, the specified position is not changed based on the line-of-sight position detected by the detection unit even if the specific operation is performed on the specific operation member).

Regarding claim 15, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, in a case where the specified position is not changed based on the line-of-sight position detected by the detection unit, the specified position is changed based on the line-of- sight position detected by the detection unit regardless of a distance between the specified position and the line-of-sight position (figures 3 – 4; wherein the control unit performs control so that, in a case where the specified position is not changed based on the line-of-sight position detected by the detection unit, the specified position is changed based on the line-of- sight position detected by the detection unit regardless of a distance between the specified position and the line-of-sight position).

Regarding claim 16, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that, in a case where a condition that an amount of movement of the line-of-sight position detected by the detection unit is smaller than equal to a predetermined threshold is satisfied, the specified position is changed based on the line-of-sight position detected by the detection unit (figures 3 – 4; wherein the control unit performs control so that, in a case where a condition that an amount of movement of the line-of-sight position detected by the detection unit is smaller than equal to a predetermined threshold is satisfied, the specified position is changed based on the line-of-sight position detected by the detection unit).

Regarding claim 17, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches a viewfinder (paragraph 0028; viewfinder); and a display unit in the viewfinder (paragraph 0028; a display unit in the viewfinder), wherein the detection unit detects a line-of-sight input based on the line of sight of the user viewing the display unit in the viewfinder (figure 1 item 241 and figures 3 – 4; wherein the detection unit detects a line-of-sight input based on the line of sight of the user viewing the display unit in the viewfinder).

Regarding claim 18, Singh teaches a method (figure 4) for controlling an imaging apparatus (paragraph 0018; camera) including: an image capturing unit (paragraph 0018; imaging module 202 includes an image sensor, such as a charged coupled device (CCD) or a CMOS sensor, for generating a set of raw image data representing a captured image); a shutter button with which to give an image capturing instruction (paragraph 0033; shutter button); and a specific operation member different from the shutter button and configured to receive an instruction from a user (figure 4 item 404 and/or figure 3 item 310; key), the method comprising: detecting a line-of-sight position of a user to input a specified position by a line-of-sight of the user (figure 2 item 240); and performing control (figure 2; a control unit configured to perform control) so that: in a case where a predetermined operation on the specific operation member is not performed while a specific operation on the shutter button is being performed, the specified position is not changed based on the line-of-sight position even in a case where a-the detected line-of-sight position moves (figure 4 item 404 is a “no” in a case where a predetermined operation on the specific operation member is not performed while a specific operation on the shutter button is being performed, the specified position is not changed based on the line-of-sight position even in a case where a-the detected line-of-sight position moves); and in a case where the predetermined operation on the specific operation member is performed while the specific operation on the shutter button is being performed, the specified position is changed based on the detected line-of-sight position (figure 4 item 404 is a “yes” and item 412 is a “yes” in a case where the predetermined operation on the specific operation member is performed while the specific operation on the shutter button is being performed, the specified position is changed based on the detected line-of-sight position).

Regarding claim 19, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the predetermined operation on the specific operation member is an operation to change the specified position based on the line-of-sight position detected by the detection unit (figure 4 item 404 is a “yes” and items 408 – 414 wherein the predetermined operation on the specific operation member is an operation to change the specified position based on the line-of-sight position detected by the detection unit).

Regarding claim 20, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that the specified position is determined based on the line-of-sight position detected by the detection unit in a case where the specific operation is performed on the shutter button, and wherein, in a case where the specific operation is performed on the specific operation member while the specific operation on the shutter button is being performed, the control unit performs control so that the specified position is changed based on the line-of-sight position detected by the detection unit at a time when the specific operation is performed (figure 4 item 404 is a “yes” and items 408 – 414 wherein the control unit performs control so that the specified position is determined based on the line-of-sight position detected by the detection unit in a case where the specific operation is performed on the shutter button, and wherein, in a case where the specific operation is performed on the specific operation member while the specific operation on the shutter button is being performed, the control unit performs control so that the specified position is changed based on the line-of-sight position detected by the detection unit at a time when the specific operation is performed).

Regarding claim 22, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.  Additionally, Singh teaches wherein the control unit performs control so that the specified position is changed based on the line- of-sight position detected by the detection unit at a time when the specific operation is performed in either in the first mode or in the second mode, in a case where the specific operation is performed on the shutter button (figures 3 – 4; wherein the control unit performs control so that the specified position is changed based on the line- of-sight position detected by the detection unit at a time when the specific operation is performed in either in the first mode or in the second mode, in a case where the specific operation is performed on the shutter button).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US PgPub No. 2007/0081090) in view of Hill (US PgPub No. 2013/0155309).
Regarding claim 8, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.
However, Singh fails to clearly teach wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button. Hill, on the other hand teaches wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button.
More specifically, Hill teaches wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button (figure 1 item 140 and paragraphs 0033 - 0034; wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hill with the teachings of Singh to have an improved method of focusing and/or capturing image in Singh.

Regarding claim 11, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.
However, Singh fails to clearly teach wherein the control unit performs control so that, in a first mode where the specified position tracks an object, in a case where the predetermined operation on the specific operation member is performed, the specified position is changed based on the line-of-sight position and wherein the control unit performs control so that, in a second mode where the specified position does not track the object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not changed based on the line-of-sight position. Hill, on the other hand teaches wherein the control unit performs control so that, in a first mode where the specified position tracks an object, in a case where the predetermined operation on the specific operation member is performed, the specified position is changed based on the line-of-sight position and wherein the control unit performs control so that, in a second mode where the specified position does not track the object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not changed based on the line-of-sight position.
More specifically, Hill teaches wherein the control unit performs control so that, in a first mode where the specified position tracks an object, in a case where the predetermined operation on the specific operation member is performed, the specified position is changed based on the line-of-sight position and wherein the control unit performs control so that, in a second mode where the specified position does not track the object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not changed based on the line-of-sight position (paragraphs 0030 and figures 4 - 5; wherein the control unit performs control so that, in a first mode where the specified position tracks an object, in a case where the predetermined operation on the specific operation member is performed, the specified position is changed based on the line-of-sight position and wherein the control unit performs control so that, in a second mode where the specified position does not track the object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not changed based on the line-of-sight position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hill with the teachings of Singh to have an improved method of focusing and/or capturing image in Singh.

Regarding claim 13, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.
However, Singh fails to clearly teach a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is changed to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member. Hill, on the other hand teaches a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is changed to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member.
More specifically, Hill teaches a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is changed to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member (paragraphs 0030 and figures 4 - 5; a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is changed to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hill with the teachings of Singh to have an improved method of focusing and/or capturing image in Singh.

Regarding claim 14, as mentioned above in the discussion of claim 13, Singh in view of Hill teaches all of the limitations of the parent claim.
Additionally, Hill teaches wherein the control unit performs control so that, in a case where the line-of-sight position is not within the predetermined range including the object recognized by the recognition unit, the specified position is not changed based on the line-of- sight position detected by the detection unit regardless of the predetermined operation performed on the specific operation member (paragraphs 0030 and figures 4 - 5; wherein the control unit performs control so that, in a case where the line-of-sight position is not within the predetermined range including the object recognized by the recognition unit, the specified position is not changed based on the line-of- sight position detected by the detection unit regardless of the predetermined operation performed on the specific operation member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hill with the teachings of Singh to have an improved method of focusing and/or capturing image in Singh.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US PgPub No. 2007/0081090) in view of Walker (US PgPub No. 2004/0174434).
Regarding claim 9, as mentioned above in the discussion of claim 1, Singh teaches all of the limitations of the parent claim.
Additionally, Singh teaches the specified position is changed based on the line-of-sight position detected by the detection unit (figures 3 – 4).
However, Singh fails to teach wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured. Walker, on the other hand teaches wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured.
More specifically, Walker teaches wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured (paragraphs 0300 – 0304, 0632, and 0692; wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Walker with the teachings of Singh because in at least paragraph 0023 Walker teaches that the system improves quality of images thereby improving Singh processing.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 21:  “wherein the specified position is a position of a tracking target, and wherein the control unit moves an AF position following movement of the tracking target, and the control unit performs control so that, in a case where the specific operation is not performed on the specific operation member while the specific operation on the shutter button is being performed, the tracking target is not changed based on the line-of-sight position having moved even if the line-of- sight position detected by the detection unit moves, and so that , in a case where the specific operation is performed on the specific operation member while the specific operation on the shutter button is being performed, the tracking target is changed based on the line-of-sight position detected by the detection unit” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/28/2022